Citation Nr: 0810225	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for mashed feet.

4.  Entitlement to service connection for right hand tendon 
laceration.

5.  Entitlement to service connection for welts.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for insomnia.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the low back.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 11, 1968 to July 1, 1971.  There was a period of 
service under other than honorable conditions from July 2, 
1971 to April 18, 1975.  For the purposes of the decision 
below, references to active military service will entail only 
the honorable period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In November 2005, the Board remanded the case for 
additional development.

This case has been advanced on the Board's docket.

When the case was previously before the Board, two other 
issues were in appellate status.  The veteran had appealed 
denials of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for partial rib removal and entitlement to 
compensation under 38 U.S.C.A. § 1151 for excision of an 
adrenal mass.  In August 2007, the veteran's representative 
submitted a statement in which he related the veteran's wish 
to withdraw those two claims.  The statement was in writing 
and executed by an authorized representative.  Accordingly, 
the Board finds that the two claims under § 1151 have been 
properly withdrawn.  See 38 C.F.R. § 20.204 (2007).  The 
Board notes that the two issues were improperly included in 
the most recent supplemental statement of the case (SSOC), 
also dated in August 2007.  However, the RO correctly 
excluded the two issues on the certification of appeal (VA 
Form 8) to the Board.

The Board notes that the veteran requested a hearing before 
the Board in his September 2007 substantive appeal.  However, 
the veteran's representative submitted a statement in January 
2008 indicating that the veteran wished to cancel the 
hearing.  In lieu of a hearing before the Board, the 
representative submitted a written brief in support of the 
claims in March 2008.  Under these circumstances, the Board 
finds that the veteran has been afforded his right to a 
hearing and that his request to testify in person before the 
Board has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.704 
(2007).

(The decision below addresses the veteran's claims of service 
connection for headaches, welts, arthritis, and insomnia, as 
well as the application to reopen claims of service 
connection for pancreatitis and degenerative disc disease of 
the low back.  The claims of service connection for 
hypertension, mashed feet, and right hand tendon laceration, 
as well as the underlying claims of service connection for 
pancreatitis and degenerative disc disease of the low back, 
and the TDIU claim are the subject of a remand that follows 
the decision below.)


FINDINGS OF FACT

1.  The veteran does not have headaches that are attributable 
to his active military service.

2.  The veteran does not have welts that are attributable to 
his active military service.

3.  The veteran does not have arthritis that is attributable 
to his active military service.

4.  The veteran does not have insomnia that is attributable 
to his active military service.

5.  By a November 1995 rating decision, the RO denied the 
veteran's claims of service connection for chronic 
pancreatitis and degenerative disc disease.  The veteran did 
not appeal the decision.

6.  Evidence received since the November 1995 decision 
relates to an unestablished fact necessary to substantiate 
the pancreatitis and degenerative disc disease claims and it 
raises a reasonable possibility of substantiating the 
underlying claims.


CONCLUSIONS OF LAW

1.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The veteran does not have welts that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

3.  The veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1154, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The veteran does not have insomnia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

5.  A November 1995 rating decision, which denied the 
veteran's claims of service connection for chronic 
pancreatitis and degenerative disc disease, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1996).

6.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
pancreatitis has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

7.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for 
degenerative disc disease of the low back has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims of service 
connection for headaches, welts, arthritis, and insomnia has 
been accomplished.  Through an April 2005 notice letter, the 
RO notified the veteran and his representative of the 
information and evidence needed to substantiate those claims.  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in August 2007, which followed 
the notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice did not refer to 
criteria for assigning disability ratings or effective dates, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
neither of these questions is now before the Board.  
Consequently, a remand of these service connection issues for 
further notification is not necessary.

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical records and opinions 
regarding his claimed disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.

Two VA examinations were conducted in October 2007, which was 
subsequent to the RO's final consideration of the claims of 
service connection for headaches, welts, arthritis, and 
insomnia.  Because the examination reports pertained to post-
traumatic stress disorder (PTSD) and the veteran's withdrawn 
§ 1151 claims, they are not relevant to the four service 
connection claims.  Thus, the Board finds that remand to the 
RO for a SSOC is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2007).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues concerning headaches, welts, arthritis, and insomnia.  
The veteran's service medical records (SMRs) have been 
obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  The RO requested and obtained 
records possessed by the Social Security Administration 
(SSA).  Records from multiple private treatment providers 
identified by the veteran have also been obtained or received 
from the veteran.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of these service connection claims that 
need to be obtained.

Although a VA examination was not provided in connection with 
these four service connection claims, one is not necessary to 
decide the claims.  As detailed in the analysis section, 
because the information and evidence does not indicate that 
the claimed disabilities may be associated with the veteran's 
military service and because there is sufficient evidence to 
decide the claim, the Board finds that a medical examination 
is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

B. Analysis

The veteran asserts that he has headaches, welts, arthritis, 
and insomnia as a result of his honorable period of active 
military service.  Specifically, the veteran believes that 
the claimed disabilities are related to exposure to Agent 
Orange during his service in Vietnam.  Thus, he contends that 
service connection is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.309(e).  (In this context, the term 
herbicide agent is defined as a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, a veteran is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).

The veteran's personnel records document service in Vietnam 
from September 1969 to September 1970.  There is no 
affirmative evidence indicating that the veteran was not 
exposed to herbicides during such service.  Thus, the veteran 
is presumed to have been exposed to herbicides, including 
Agent Orange, during his service in Vietnam.

Personnel records also show that the veteran served as a 
field artillery crewman and cannon operator in Vietnam.  He 
participated in several campaigns during the Vietnam War.  In 
the adjudication of a claim of service connection for PTSD, 
the RO confirmed via the United States Army and Joint 
Services Records Research Center (JSRRC) that the veteran's 
unit engaged in combat with the enemy in Vietnam.  Therefore, 
based on that finding by JSRRC and the information in the 
veteran's personnel records, the Board finds that the veteran 
engaged in combat during his Vietnam service.

Headaches

The veteran's SMRs do not contain any medical records other 
than an entrance examination that did not indicate a problem 
with headaches.  The body of post-service medical records 
contains a significant amount of treatment records from the 
VA and private treatment providers.  The veteran has not 
received regular treatment for headaches.  B.A., M.D., in a 
letter dated in June 1990, noted that the veteran experienced 
headaches a couple times per week.  Additionally, in an 
August 1996 treatment record from M.E.S., D.O., it was noted 
that the veteran had a headache at that time.

In consideration of the evidence of record, the Board finds 
that the veteran does not have headaches that are 
attributable to his active military service.  Although the 
veteran is presumed to have been exposed to herbicides during 
service, headaches are not a listed disease associated with 
exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  Consequently, service connection is 
not warranted on a presumptive basis.

Service connection is not warranted on a direct basis because 
the evidence does not suggest that the veteran's complaints 
of headaches are related to his active military service.  The 
post-service medical records are negative for any mention 
that the veteran has headaches that may be related to his 
military service, including to Agent Orange exposure.  
Significantly, the veteran has submitted competent medical 
evidence that suggests he has current disabilities that may 
be related to herbicide exposure, but headaches were not one 
of the mentioned disabilities.  Thus, the only link between 
the veteran's complaints of headaches and Agent Orange 
exposure is his own unsubstantiated contention.  However, the 
veteran is not competent to provide such a link.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  
Therefore, service connection is not warranted.

The Board notes that the finding that the veteran engaged in 
combat is not of significant importance to this claim.  He 
has not asserted that he incurred headaches in combat; nor 
has he contended that he has headaches related to combat 
service.  The veteran has only contended that he has 
headaches related to Agent Orange exposure.  Thus, a remand 
for a medical examination and opinion is not warranted and 
the claim must be denied.

Welts

The veteran also contends that he has welts as a result of 
Agent Orange exposure.  The SMRs do not contain evidence 
pertaining to welts and the post-service medical records are 
negative for complaints of, treatment for, or a diagnosis 
pertaining to welts.

Welts are not a disease that is specifically listed as 
associated with exposure to herbicide agents.  Listed skin 
diseases include chloracne and porphyria cutanea tarda.  
However, those diseases must become manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  In this 
case, there is no evidence that the veteran has chloracne or 
porphyria cutanea tarda, let alone that either of those 
diseases became manifest by September 1971.  Consequently, 
service connection is not warranted for welts on a 
presumptive basis.

Similar to the headaches claim, service connection for welts 
is not warranted on direct basis.  There is no suggestion in 
the post-service medical records of a relationship between 
the veteran's claimed disability of welts and his active 
military service, including exposure to Agent Orange.  The 
only link is the veteran's unsubstantiated contention and he 
does not allege a connection with his combat service.  Thus, 
the Board finds that the veteran does not have welts that are 
attributable to his active military service; and therefore, 
service connection for welts is not warranted.

Arthritis

The veteran's SMRs are negative with respect to evidence 
regarding arthritis.  Post-service medical records document 
several instances of a diagnosis of arthritis.  In an October 
1995 treatment record, Dr. M.E.S. assessed the veteran with 
arthritis of the back.  Dr. M.E.S. also stated that the 
veteran had osteoarthritis in February 2001.  Additionally, 
in a June 2004 handwritten statement, presumably from G.S., 
M.D., it was noted that the veteran had a diagnosis of 
osteoarthritis.

The veteran contends that his arthritis is a result of 
exposure to Agent Orange.  Similar to headaches and welts, 
arthritis is not a listed disability associated with exposure 
to herbicide agents.  Consequently, despite evidence of a 
current diagnosis, service connection for arthritis is not 
warranted as a result of herbicide exposure on a presumptive 
basis.

Additionally, the Board notes that there is no objective 
evidence that arthritis manifested itself to a compensable 
degree within one year of the veteran's separation from 
military service.  As noted above, despite a significant body 
of post-service treatment records, arthritis was first 
reported in 1995, which occurred many years after service.  
Thus, service connection is not warranted for arthritis as a 
chronic disease on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Similar to the headaches and welts claims, service connection 
for arthritis is also not warranted on direct basis.  There 
is no suggestion in the post-service medical records of a 
relationship between the veteran's arthritis and his active 
military service, including exposure to Agent Orange.  As 
with the other claimed disabilities, the only link is the 
veteran's unsubstantiated contention and he does not allege a 
connection between his arthritis and his combat service.  
Consequently, the Board finds that the veteran does not have 
arthritis that is attributable to his active military 
service; and therefore, service connection for arthritis is 
not warranted.

Insomnia

The veteran also contends that he has insomnia as a result of 
Agent Orange exposure.  Insomnia was first noted in the post-
service treatment records by Dr. M.E.S. in a July 1996 
letter.  Additionally, in September 2005, Dr. G.S. diagnosed 
the veteran with chronic insomnia.  As with the previous 
claims, there is no evidence of symptoms related to insomnia 
in the SMRs.

For the same reasons that the previous service connection 
claims were denied, the Board finds that service connection 
for insomnia is not warranted.  Insomnia is not a listed 
disability associated with exposure to herbicide agents.  
Additionally, the post-service evidence is devoid of any 
suggestion, other than the veteran's own unsubstantiated 
contention, that his insomnia is related to his active 
military service, including exposure to Agent Orange.  
Similar to the previous claims, the veteran does not allege a 
connection between his insomnia and his combat service.  
Accordingly, service connection for insomnia is not warranted 
on a direct or presumptive basis.

Conclusion

The Board has considered the veteran's written contentions 
with regard to the above claims of service connection.  While 
the Board does not doubt the sincerity of the veteran's 
belief that he has headaches, welts, arthritis, and insomnia 
as a result of Agent Orange exposure, as a lay person without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a disability.  See Bostain, 
11 Vet. App. at 127; Espiritu, 2 Vet. App. at 494.

For all the foregoing reasons, the Board finds that the 
claims of service connection for headaches, welts, arthritis, 
and insomnia must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II. Petition to Reopen Previously Denied Claims

The veteran asserts that he has pancreatitis and degenerative 
disc disease of the low back that are related to his active 
military service, specifically exposure to Agent Orange.  As 
a result, the veteran contends that service connection is 
warranted.

The two claims were first considered and denied by the RO in 
a November 1995 rating decision.  As the veteran did not 
appeal the decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1996).  In January 2002, the veteran 
filed an application to reopen the previously denied claims 
of service connection.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration was the November 1995 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  At no 
time during the claims process did the RO reopen either 
claim.

The evidence of record at the time of the November 1995 
decision included:  the SMRs; treatment records from the 
Oklahoma City VAMC, dated from February 1993 to November 
1994; an April 1993 MRI of the lumbar spine; and the 
veteran's application for benefits.

Evidence added to the record since the November 1995 decision 
includes:  service personnel records; treatment records from 
the Oklahoma City VAMC, dated from May 1991 to July 2006; 
private treatment records and statements from Dr. M.E.S., of 
the Shawnee Family Medical Center in Shawnee, Oklahoma, dated 
from March 1993 to January 2002; private treatment records 
from K.G.S., M.D., of the Spine Center in Oklahoma City, 
dated from March 1993 to May 1993; private treatment records 
and statements from Dr. G.S. of the Family Practice Center in 
Shawnee, dated from June 2004 to February 2007; a February 
2002 letter from W.F.H., D.O., of the Tecumseh Medical Clinic 
in Tecumseh, Oklahoma; records from SSA comprised of private 
treatment records and duplicative VA treatment records; 
research from JSRRC; and statements from the veteran, his 
wife, and his representative.

In the November 1995 decision, the underlying claims of 
service connection for chronic pancreatitis and degenerative 
disc disease were denied by the RO primarily because the 
disabilities were not among the listed diseases associated 
with exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  The claims were also denied because 
there was no evidence of in-service injury or treatment 
related to either disability, and because there was no 
evidence attributing the disabilities to the veteran's 
military service.  It can be inferred from the decision that 
the RO acknowledged there was evidence of current 
disabilities.  Consequently, in order for the claims to be 
reopened, new and material evidence must be submitted that 
pertains to an in-service event, injury, or disease, or the 
medical nexus element of a service connection claim.

A review of the evidence received since the November 1995 
decision reveals that the veteran has received extensive 
treatment for pancreatitis since August 1977.  Regular 
treatment for low back pain and degenerative disc disease is 
evidenced since at least June 1990.  Notably, Drs. M.E.S. and 
W.H.O. suggested that the veteran's pancreatitis and 
degenerative disc disease of the low back could be related to 
his exposure to Agent Orange.

In a January 2002 letter, Dr. M.E.S. stated that the veteran 
had severe sciatica with degenerative joint disease in his 
low back with degenerated discs.  He also stated that the 
veteran had chronic pancreatitis.  Dr. M.E.S. felt that some 
of these conditions (including hypertension) could have 
certainly been caused by exposure to Agent Orange.

In a February 2002 letter, Dr. W.H.O. stated that the veteran 
had severe degenerative disc disease and a known condition of 
chronic pancreatitis.  Dr. W.H.O. gave the opinion that these 
illnesses (including hypertension) could be related to the 
agents the veteran was exposed to during his military time.

The above information is significant because it suggests that 
the veteran's pancreatitis and degenerative disc disease of 
the low back may be related to the veteran's presumed 
exposure to herbicides during his military service while he 
was stationed in Vietnam.  Although the disabilities are not 
presumptive diseases, the veteran may still establish service 
connection on a direct basis.  See Combee, 34 F.3d at 1044-
45.  At least for the purposes of reopening the claim, the 
two letters represent sufficient medical nexus evidence.

Therefore, the Board finds that the letters from Drs. M.E.S. 
and W.H.O. constitute new and material evidence in connection 
with the veteran's claims of service connection for 
pancreatitis and degenerative disc disease of the low back.  
It is new because the evidence was not previously before VA 
decision makers.  It is also material because it is 
supporting evidence of the medical nexus element of a service 
connection claim.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claims and 
it raises a reasonable possibility of substantiating the 
claims.  Accordingly, the claims are reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  In light of the finding that 
the claims should be reopened, the Board will address the 
veteran's underlying claims of service connection for 
pancreatitis and degenerative disc disease of the low back in 
the remand section following the decision.


ORDER

Service connection for headaches is denied.

Service connection for welts is denied.

Service connection for insomnia is denied.

Service connection for arthritis is denied.

The veteran's claim of service connection for pancreatitis is 
reopened; to this limited extent, the appeal of this issue 
granted.

The veteran's claim of service connection for degenerative 
disc disease of the low back is reopened; to this limited 
extent, the appeal of this issue granted.


REMAND

A remand is warranted for the claims of service connection 
for pancreatitis and degenerative disc disease of the low 
back.  Given that the Board has found that the claims should 
be reopened, the agency of original jurisdiction must 
adjudicate the claims on the merits in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On remand, a VA medical examination should be scheduled in 
order to determine whether the veteran's pancreatitis and 
degenerative disc disease of the low back are related to his 
active military service, particularly his presumed exposure 
to Agent Orange and other herbicides.  Such an opinion is 
important considering the statements made by Dr. M.E.S. in 
the January 2002 letter and by Dr. W.H.O. in the February 
2002 letter.

A medical opinion is also necessary in order to determine 
whether the veteran's disabilities were the result of events, 
injuries, or disease that took place after service.  Post-
service medical records show treatment for pancreatitis since 
August 1977.  At that time, the veteran was hospitalized at 
Queen's Medical Center for acute pancreatitis, probably 
secondary to ethanol use.  He stated that he had no prior 
incidents of pancreatitis.  Thereafter, the veteran was 
hospitalized and treated for pancreatitis on several 
occasions.  He was hospitalized at:  Vallejo General Hospital 
in May 1978 and December 1978; Shawnee Medical Center 
Hospital in August 1978 and March 1987; St. Mary of the 
Plains Hospital and Rehabilitation Center in December 1980, 
May 1983, May 1984, and January 1985; and Mission Hill 
Hospital in August 1985.  In each of these instances, either 
no etiology was provided or the pancreatitis was thought to 
be related to alcohol use.  Subsequent to the 
hospitalizations, the veteran continued to receive treatment 
for pancreatitis, particularly from Dr. M.E.S., Dr. G.S., and 
the Oklahoma City VAMC.  

With respect to low back, the first instance of reported 
complaints of low back pain in the post-service medical 
records was within the June 1990 letter from Dr. B.A.  
Minimal degenerative changes of the lumbar spine were first 
evidenced by x-ray in June 1991 at the Oklahoma City VAMC.  
In a private MRI report, dated in April 1993, degenerative 
disc disease at L5-S1 was first diagnosed.  The veteran has 
primarily received treatment for low back pain from K.G.S., 
M.D., Dr. M.E.S, Dr. G.S, and the Oklahoma City VAMC.  The 
Board notes that in an August 1992 letter from R.J.D., M.D., 
it was noted that the veteran had an injury to his lumbar 
spine in 1983 with no further detail.  The history of a 1983 
low back injury was reiterated in a February 1993 VA 
treatment record.  Additionally, in a January 1990 statement 
made to SSA, the veteran stated that he had a crushed disc in 
the lower back from 1985.  Thus, in consideration of the 
evidence pertaining to pancreatitis and degenerative disc 
disease of the low back, including the letters from 
Drs. M.E.S. and W.H.O., a remand is necessary for a medical 
examination with a nexus opinion.

An examination and opinion is also warranted for the 
veteran's claim of service connection for hypertension.  In 
addition to pancreatitis and degenerative disc disease of the 
low back, Drs. M.E.S. and W.H.O. suggested that the veteran 
had hypertension that was the result of herbicide exposure.  
The veteran has carried a diagnosis of hypertension with VA 
since at least February 1993.  Additionally, Dr. R.J.D. noted 
a history of hypertension to approximately 1987 in his 
August 1992 letter.  The veteran continues to be treated for 
hypertension.  Thus, there is sufficient evidence of a 
current disability.  Because there is evidence of a current 
disability, a presumption that the veteran was exposed to 
herbicide agents, and an indication that the veteran's 
hypertension may be related to herbicide exposure, a VA 
medical examiner should also issue a nexus opinion regarding 
hypertension.  The veteran has not been afforded an 
examination in connection with this claim, yet one is 
warranted under 38 C.F.R. § 3.159(c)(4).  See McLendon, 
20 Vet. App. at 81.

Regarding the claims of service connection for mashed feet 
and a right hand tendon laceration, the veteran contends that 
he has these disabilities as a result of combat service in 
Vietnam.  He stated that he sustained a wound to the feet and 
right hand at Landing Zone Boxer in 1970.  According to 
JSRRC, the veteran's unit engaged in combat with the enemy in 
the vicinity of Landing Zone Boxer in 1970.  Because the 
veteran engaged in combat, his lay statements are accepted as 
sufficient proof of the in-service injuries even though there 
are no official records of such injuries.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The veteran has stated that he has scars from these injuries.  
He has not yet been afforded an examination in connection 
with these two claims.  Thus, a VA examination should be 
scheduled in order to determine the nature and etiology of 
the claimed disabilities of the feet and right hand.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 
81.

The post-service medical evidence is devoid of information 
pertaining to mashed feet.  With respect to the right hand, 
the June 1990 letter from Dr. B.A. references past surgery on 
severed extensor tendons of the right hand.  Dr. B.A. noted 
that the veteran had a little bit of limitation of use of the 
right hand.  Additionally, the August 1992 letter, Dr. R.J.D. 
noted a history of a laceration injury to the right hand in 
1978.  The veteran's sustained grip was weak, but he did not 
have sensory problems.  Additionally, in the January 1990 
statement to SSA, the veteran reported having a 15 percent 
loss of use of his right hand from 1977.



In light of the remand, the veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate a claim of service connection for 
pancreatitis and degenerative disc disease of the low back.  
This is so because of the reopening of those claims.  
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman, 19 Vet. 
App. at 473.  The letter should also include proper notice 
for the claims of service connection for hypertension, mashed 
feet, and right hand tendon laceration.

It appears that the veteran continues to receive regular 
treatment at the Oklahoma City VAMC and with Dr. G.S.  
Updated treatment records should be requested and obtained.

The Board notes that entitlement to service connection for 
PTSD was granted by a January 2008 rating decision.  The RO 
awarded the veteran a 50 percent rating for that disability.  
In March 2008, after the case was re-certified to the Board, 
the veteran's representative disagreed with the evaluation 
that was assigned for PTSD.  In the written brief, the 
representative stated that at the very least the medical 
evidence supports the assignment of a 70 percent rating.  
Thus, the brief constituted a timely filed notice of 
disagreement as to the initial evaluation for service-
connected PTSD.  A statement of the case (SOC) is required 
when a claimant protests an adverse determination.  38 C.F.R. 
§ 19.26 (2006).  Therefore, the issuance of a SOC is required 
regarding the matter and the Board must remand the issue for 
such an action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Finally, because the veteran's TDIU claim may turn on the 
outcome of the issues being remanded, the TDIU question must 
be deferred pending the outcome of the development sought on 
remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran 


of the information and evidence necessary 
to substantiate a claim of service 
connection for pancreatitis, degenerative 
disc disease of the low back, 
hypertension, mashed feet, and right hand 
tendon laceration.  The veteran must be 
told to provide any evidence in his 
possession that pertains to his claims.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's treatment 
records from the Oklahoma City VAMC, 
prepared since July 2006, and associate 
the records with the claims folder.

3.  Request treatment records prepared 
since October 2006 from Dr. G.S. of the 
Family Practice Center in Shawnee, 
Oklahoma.  Obtain a release from the 
veteran as necessary.

4.  Schedule VA examination(s) to 
determine the nature and etiology of the 
veteran's pancreatitis, degenerative disc 
disease of the low back, and 
hypertension, as well as any disability 
related to the claimed mashed feet and 
right hand tendon laceration.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner(s) 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted.  Concerning each 


disability, the examiner(s) should take a 
complete history from the veteran's time 
in service to the present.  Current 
diagnoses must be provided.

With respect to pancreatitis, 
degenerative disc disease of the low 
back, and hypertension, the examiner(s) 
should provide an opinion, consistent 
with sound medical judgment, as to the 
medical probabilities that the 
disabilities are related to exposure to 
herbicides, such as Agent Orange, or in 
any other way related to the veteran's 
active military service.  The examiner(s) 
should also consider the possibility of 
post-service origin.  In the report, the 
examiner(s) should address the 
hospitalizations pertaining to 
pancreatitis and the reported 1983 or 
1985 injury to the low back.  To the 
extent, possible the January 2002 opinion 
letter from Dr. M.E.S. and the February 
2002 opinion letter from W.H.O. should be 
reconciled if a different opinion is 
provided.

Regarding the issues of mashed feet and 
right hand tendon laceration, the 
examiner(s) should provide an opinion as 
to the medical probabilities that the 
veteran has a current foot or right hand 
disability that is related to his active 
military service, including his in-
service combat wounds to the feet and 
right hand.  The post-service reports of 
a 1977 or 1978 right hand laceration and 
surgery should be addressed.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.



After the requested examination(s) has 
been completed, the report(s) should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report(s) is deficient in 
any manner, it should be returned to the 
examiner(s).  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2007).)

5.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the issue of entitlement to an 
initial evaluation in excess of 
50 percent for PTSD.  That is, unless the 
matter is resolved by granting the full 
benefit sought, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should the 
issue be returned to the Board.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a SSOC and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


